OPINION OF THE COURT
Per Curiam.
*44Respondent Anand M.S. Gujral was admitted to the practice of law in the State of New York by the Second Judicial Department on January 30, 1991. At all times relevant to this proceeding he has maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now seeks an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law on the ground that he was suspended by order of this Court entered May 8, 2003 (Matter of Gujral, 307 AD2d 28 [2003]) for willful noncompliance with a Committee investigation and professional misconduct immediately threatening the public interest, and he has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement in the more than six months since that date.
In its notice of motion to suspend, the Committee stated that, “pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of the order of suspension . . . may be disbarred without further notice.”
Accordingly, the Committee’s application for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Sullivan, J.P., Rosenberger, Ellerin, Lerner and Gonzalez, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.